ORDER

PER CURIAM.
Defendant, Baskin-Robbins USA, Co., appeals from a judgment in favor of plaintiff, Jerry L. Ellis, after a jury trial, in plaintiffs action for breach of contract.
The evidence in support of the jury verdict in this case is not insufficient; no error of law appears. An opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*657The judgment of the trial court is affirmed. Rule 84.16(b).